Citation Nr: 1009337	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  05-41 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for prostate cancer, 
including as due to exposure to ionizing radiation and 
asbestos.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1963 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  This issue was previously 
before the Board in November 2007, when it was remanded for 
additional development.  

In January and February 2010, the Board received additional 
statements from the Veteran and his spouse without a waiver 
of initial RO consideration.  On review of the statements, 
the Board finds that they either represent argument (not 
evidence) or are not pertinent to the matter at hand or are 
cumulative; they describe the effects of the Veteran's 
prostate cancer, provide dates to determine the effective 
date of benefits, and contest conclusions reached by the 
November 2009 VA examiner (and the VA generally).  
Consequently, the Board is not required to return the case to 
the RO (via remand) for their initial consideration of the 
statements.  38 C.F.R. § 20.1304 (2009).  


FINDING OF FACT

The Veteran's prostate cancer was not manifested in service; 
was not manifested within one year following his discharge 
from active duty; and is not shown to otherwise be related to 
his service, to include as due to any exposure to ionizing 
radiation, asbestos, zinc and/or medical X-rays therein.  


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield, 444 F.3d at 1333.  
A February 2004 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), December 2007 and August 2009 letters informed 
the Veteran of disability rating and effective date criteria.  
He has had ample opportunity to respond/supplement the 
record; the claim was readjudicated after further notice was 
provided/additional evidence and argument was received.  See 
December 2009 supplemental statement of the case.  It is not 
alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records are associated with his claims 
file.  The RO arranged for the Veteran to be examined in 
November 2009.  A dose assessment and a medical opinion were 
secured, and the case was referred to the Under Secretary of 
Benefits (as mandated by regulation).  The Board notes that 
the November 2007 remand also sought additional development 
regarding possible exposure to asbestos, zinc, and/or medical 
X-rays, which was not completed.  As the November 2009 VA 
examiner's opinion regarding a relationship between the 
Veteran's prostate cancer and his alleged exposure to the 
above carcinogens was negative, the Board finds that the 
omission is nonprejudicial, and that another remand to 
determine the extent of the alleged exposures (other than to 
ionizing radiation) is not necessary.  

In addition, the November 2007 Board remand requested an 
examination by a specialist.  Notably, the November 2009 
examination conducted pursuant to that request was not 
performed by a specialist.  The Board finds that this is not 
a Stegall v. West, 11 Vet. App. 268, 271 (1998) violation 
(i.e., failure to comply with mandates of a remand, requiring 
return for compliance).  The examination was by a physician 
who was qualified to conduct it, and to provide the opinions 
sought, who reviewed the claims file and was fully informed 
of the Veteran's medical history, who reported findings on 
examination, who referred to medical treatise evidence for 
support and analyzed the treatise evidence submitted by the 
Veteran in support of his claim, and who provided responses 
to the questions posed.  Accordingly, the Board finds that 
there was substantial compliance with the remand directives.  
Notably, only substantial compliance and not strict 
compliance with the terms of a remand is required.  See 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding 
substantial compliance where an opinion was provided by a 
neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 
(1999).  Thus, VA's duty to assist is also met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and malignant tumors become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases for 
which presumptive service connection may be granted if they 
are manifested in a veteran who participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
for training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes "onsite participation" 
in a test involving the atmospheric detonation of a nuclear 
device by the U.S. or a foreign nation.  38 U.S.C.A. 
§ 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  The Board notes 
that 38 C.F.R. § 3.311 does not provide presumptive service 
connection for radiogenic disease but provides special 
procedures to help a veteran prove his or her claim on a 
direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, dose data will be requested from the 
appropriate office.  38 C.F.R. § 3.311(a)(2).  When the dose 
estimates provided pursuant to paragraph (a)(2) are reported 
as a range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported will 
be presumed.  38 C.F.R. § 3.311(a)(1).  If the veteran was 
exposed to ionizing radiation and subsequently developed 
prostate cancer five years or more after service, the claim 
must be referred to the Under Secretary of Benefits for 
consideration before final adjudication.  38 C.F.R. 
§ 3.311(b).  
With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre-service and/or 
postservice occupational and other asbestos exposure, and 
determine whether there is a relationship between any such 
asbestos exposure and the claimed disease.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

The record does not contain any evidence that prostate cancer 
was manifested in service or in the Veteran's first post-
service year.  His STRs are silent for complaints, findings, 
treatment, or diagnosis relating to prostate cancer.  On June 
1969 separation examination, clinical examination of the 
prostate was normal.  In fact, prostate cancer was first 
diagnosed in 1997, approximately 28 years after his discharge 
from service.  The Board notes that in statements associated 
with his January 2004 claim for service connection for 
prostate cancer, the Veteran stated that he "contracted" 
prostate cancer in the 1980s.  Notably, there is no evidence 
of a diagnosis of prostate cancer prior to 1997, nor has the 
Veteran identified any source of treatment for/diagnosis of 
prostate cancer prior to 1997.  Consequently, service 
connection for prostate cancer on the basis that such 
malignant tumor became manifest in service (or on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309) is not 
warranted.  Prostate cancer is not among the listed diseases 
that may be presumptively service-connected if in radiation-
exposed Veterans.  Consequently, service connection for 
prostate cancer on a presumptive basis as a disease specific 
to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2) 
is not warranted.  

Prostate cancer is deemed a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2).  The evidence establishes the Veteran was 
exposed to ionizing radiation during service.  Development 
pursuant to 38 C.F.R. § 3.311 produced an April 2005 dose 
assessment from the Naval Dosimetry Center that estimated the 
Veteran was exposed to a dose of ionizing radiation during 
active service of 0.340 rem.  The Veteran's DD Form 1141, 
Record of Occupational Exposure to Ionizing Radiation, found 
he was exposed to a dose of ionizing radiation during active 
service of 0.000 rem.  Hence, the dose estimate provided by 
the Naval Dosimetry Center is much higher than that of the DD 
Form 1141, thus providing maximum benefit of the doubt in the 
Veteran's favor.  

In July 2005, the case was referred to the Chief Public 
Health and Environmental Hazards Officer (Officer), who noted 
the above-mentioned DD Form 1141 that found the Veteran was 
exposed to a dose of ionizing radiation during military 
service of 0.000 rem, as well as the April 2005 Naval 
Dosimetry Center estimate the Veteran was exposed to a dose 
of ionizing radiation during military service of 0.340 rem.  
The Officer also noted, citing medical treatise evidence, 
that the sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established.  Additionally, the Officer referred to the 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
which was utilized to estimate the likelihood that exposure 
to ionizing radiation was responsible for the prostate 
cancer.  In accordance with guidance on utilizing the NIOSH 
IREP, the cancer model for all male genitalia was used, and 
the computer software calculated a 99th percentile value for 
a probability that the Veteran's prostate cancer was caused 
by ionizing radiation as 0.41 percent.  The Officer opined 
that it was "unlikely that the veteran's adenocarcinoma of 
the prostate can be attributed to exposure to ionizing 
radiation in service."  

The RO then sought an additional advisory opinion from the 
Director of Compensation and Pension Service.  In July 2005, 
after review of the evidence of record (and noting the 
Veteran was first diagnosed with prostate cancer 
approximately 28 years after service), the Director agreed 
with the July 2005 opinion of the Officer, and opined that 
"there is no reasonable possibility that the veteran's 
prostate cancer resulted from radiation exposure in 
service."  

In January 2005 statements from the Veteran, he also alleged 
that his prostate cancer is related to his service and 
exposure to asbestos, zinc, and/or medical X-rays therein.  
Specifically, on his Asbestos Questionnaire, he indicated 
that his duties while stationed at Great Lakes, Illinois and 
New London, Connecticut naval stations included the clean-up 
of WWII buildings and barracks and resulted in his handling 
and breathing asbestos materials and dust; aboard the USS 
Ethan Allen, USS Permit, and the USS Gato, he handled 
asbestos insulation bags that were filled with lead shot; and 
aboard the above-mentioned ships, he came into contact with 
zinc/asbestos-based primers and paints as well as dust from 
handling and grinding zinc plates and bars off of the ships' 
hulls.  And in his Radiation Questionnaire, he stated that he 
was exposed to excessive (i.e., continuously for two weeks) 
X-rays at St. Albans Naval Hospital.  

With his December 2005 Substantive Appeal, the Veteran 
submitted (unidentified) medical treatise evidence indicating 
medical X-rays are highly carcinogenic.  The evidence also 
suggested that there is no safe threshold with respect to the 
induction of cancer by the lowest conceivable doses of 
ionizing radiation (i.e., there is no safe dose of 
radiation).  The treatise evidence estimated that 
unnecessarily high X-ray doses cause about 1.5 million 
unnecessary cancers per generation in the U.S. alone.  

In November 2007, the Board remanded the matter for 
development regarding whether the Veteran's prostate cancer 
may be related to medical X-rays during service, and for 
additional development to determine whether prostate cancer 
is related to exposure to asbestos/zinc or otherwise related 
to the Veteran's service.  

In June 2009, the National Archives and Records 
Administration indicated that it could not comply with the 
request for deck logs from April 1965 to June 1969 of the USS 
Ethan Allen, USS Permit, and USS Gato because the requested 
copies were too large (as the copies would cover a period of 
over four years), and that requests for copies should be 
limited to two or three month periods.  

On November 2009 VA examination, after review of the 
Veteran's claims file and medical records, the examiner noted 
that in the Veteran's 2004 claim he stated he contracted 
prostate cancer in the 1980s, and on examination the Veteran 
reported one of his doctors told him he probably contracted 
prostate cancer in the 1980s; the examiner indicated there 
was no record to support/corroborate the Veteran's 
statements.  The examiner additionally noted that the 
Veteran's DD Form 1141 found the documented dose, calculated 
every 1-3 months based on film badge readings, was 0.000 with 
accumulated dose of 0.000; the Veteran had no medical 
concerns at June 1969 separation examination (erroneously 
noted as in June 1968).  The Veteran reported (as in prior 
statements) that he has no known family history of prostate 
cancer.  The examiner noted (in response to the Veteran's 
allegation he was subjected to excessive X-rays during 
service) that the Veteran was subjected to six chest X-rays 
and one right knee X-ray during service, all normal.  

The examiner noted the above-mentioned December 2005 medical 
treatise evidence suggesting there was no safe exposure to 
radiation; it was indicated the author was not cited and the 
Veteran did not remember the name of the author.  Additional 
medical treatise evidence was submitted to the examiner, 
including an article by A.P. (standing for the proposition 
that there is no safe dose of radiation), and testimony from 
Dr. R. B. before the U.S. Senate Committee on Veteran's 
Affairs in April 1998.  In Dr. R. B.'s testimony, she 
indicated that there was no scientific evidence that a 
limiting dose of radiation exists below which there is little 
or no risk of developing a cancer or other health problem.  
Dr. R. B. presented eight research studies, one stating that 
prostate cancer was significantly increased after 16 years of 
follow-up of people who had median dose of 1 rem (emphasis 
added).  The examiner also cited analysis of the National 
Registry for Radiation Workers published in the British 
Journal of Cancer in January 2009.  In that analysis, based 
on 118,766 workers exposed to less than 10mSv (10mSv = 1 rem, 
and thus the Veteran's estimated radiation exposure of 0.340 
rem equals 3.4mSv), there was no evidence of increased risk 
of prostate cancer.  The examiner stated that it has long 
been the stance of the NRC that any dose above zero can 
increase the risk of radiation-induced cancer.  However, the 
Veteran's exposure to radiation during military service was 
not beyond what is considered "normal," and that there are 
multiple other environmental factors, including dietary, that 
are likely involved in the development of prostate cancer.  
The examiner also noted that while there is a higher risk of 
developing cancer in those who have a family history, the 
vast majority of cancer patients have no family history.  
Additionally, most people in developed countries have been 
exposed to some form of ionizing radiation, and the Veteran 
likely had exposure to low levels of radiation before his 
military service and after his separation from service before 
the prostate cancer was diagnosed.  Moreover, the estimated 
exposure of 0.340 rem (incorrectly listed by the examiner as 
0.034 rem, although it is not material to the examiner's 
opinion) during service does not reach level of exposure in 
the study (1 rem) cited by Dr. R. B. in the data submitted by 
the Veteran in support of his claim.  Based on these 
findings, the examiner opined that it was "less likely as 
not (less than 50/50 probability) [the Veteran's prostate 
cancer was] caused by or a result" of the Veteran's exposure 
to asbestos, zinc, and/or medical X-rays in service or is 
otherwise related to service.  The examiner additionally 
noted that the seven X-rays documented in the Veteran's STRs 
are not an unusual exposure to radiation.  The examiner also 
concluded that the Veteran has no evidence of asbestos-
related disease or significant asbestos exposure, noting that 
prostate cancer has not been linked to asbestos exposure.  
The Veteran also has no documentation of unusual zinc 
exposure, and zinc has received attention as a possible 
chemopreventive agent for prostate cancer.  
When evaluating this evidence, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 
Vet. App. at 53.  The Board concludes that the July 2005 
opinion by the Officer and the November 2009 opinion by the 
VA examiner hold the most probative weight and are persuasive 
of a conclusion that the Veteran's prostate cancer is not 
related to exposure to ionizing radiation, asbestos, zinc 
and/or medical X-rays during service.  These opinions 
considered the dose assessment that was specific to the 
Veteran's case, his history of exposure during service, post-
service history, the length of time since his exposure to 
ionizing radiation and other carcinogens, and medical 
treatise evidence (both in support of the Veteran's claim and 
against) prior to reaching the conclusions there was no 
reasonable possibility his prostate cancer resulted from 
radiation exposure in service, and that it was less likely as 
not the Veteran's prostate cancer was caused by or a result 
of exposure to asbestos, zinc, and/or medical X-rays in 
service.  

In contrast, the treatise evidence submitted by the Veteran 
is general information and does not discuss the Veteran's 
particular situation; hence, it does not suffice to show 
direct causation between the Veteran's radiation, asbestos, 
zinc and/or medical X-rays exposure and prostate cancer.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim).  The Court 
has held that a medical article or treatise can provide 
support to a claim, but they must be combined with an opinion 
of a medical profession and be reflective of the specific 
facts of a case, as opposed to a discussion of generic 
relationships.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  In this case, the medical text evidence submitted by 
the Veteran is general in nature, does not specifically 
discuss his case, and is not accompanied by any medical 
opinion of a medical professional which directly supports the 
contentions which the Veteran has raised.  

The July 2005 opinion by the Officer is strong evidence 
against a relationship between the Veteran's exposure to 
ionizing radiation and his prostate cancer, and given the 
lack of probative value in favor of such a relationship, 
service connection for prostate cancer as a radiogenic 
disease under 38 C.F.R. § 3.311 is not warranted.  As noted, 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee, 34 
F.3d at 1042.  However, in this case, no evidence (other than 
the above-discussed treatise evidence) has been submitted to 
establish that the Veteran's prostate cancer is the result of 
exposure to ionizing radiation during active service or 
otherwise related to his service (to include as due to 
exposure from asbestos, zinc, and/or medical X-rays).  

While the Veteran may believe that his prostate cancer is 
related to service and exposure to ionizing radiation, 
asbestos, zinc, and/or medical X-rays, his statements are not 
competent evidence as he is a layperson, and lacks the 
training to opine regarding medical etiology.  The question 
is a complex medical question not capable of resolution by 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The preponderance of the evidence is against the Veteran's 
claim of service connection for prostate cancer, and the 
reasonable doubt doctrine is not for application.  Hence, the 
claim must be denied.  


ORDER

Service connection for prostate cancer is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


